EXHIBIT 10.1

FORM OF INDEPENDENT DIRECTOR

RESTRICTED STOCK AGREEMENT

FOUNDATION COAL HOLDINGS, INC.
2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT, is made effective as of                            (the “Date of
Grant”), between Foundation Coal Holdings, Inc. (the “Company”) and
                              . (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Foundation Coal Holdings, Inc. 2004 Stock
Incentive Plan, as from time to time amended (the “Plan”), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted Shares provided for
herein to Participant pursuant to the Plan and the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.      Definitions.   Whenever the following terms are used in this Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.

(a)    Cause:   “Cause” shall mean (i) Participant’s continued failure
substantially to perform Participant’s duties (other than as a result of total
or partial incapacity due to physical or mental illness) for a period of ten
(10) days following written notice by the Company to Participant of such
failure, (ii) dishonesty in the performance of Participant’s duties,
(iii) Participant’s conviction of, or plea of nolo contendere to, a crime
constituting (x) a felony under the laws of the United States or any state
thereof or (y) a misdemeanor involving moral turpitude or (iv) Participant’s
willful malfeasance or willful misconduct in connection with Participant’s
duties or any act or omission which is injurious to the financial condition or
business reputation of the Company or any of its Affiliates.

(b)   Disability:   “Disability” shall mean Participant becomes physically or
mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Participant’s duties.

2.      Grant of Shares.   The Company hereby grants to Participant
                 Shares, subject to adjustment as set forth in the Plan. The
Participant agrees to be bound by all terms and conditions of this Agreement and
the Plan, as amended from time to time.

3.      Restrictions on Transfer of Shares.   Except as otherwise determined by
the Committee, the Shares cannot be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of during the Restriction Period, and any
such purported assignment, transfer, pledge or encumbrance shall be void and
unenforceable against the Company; provided that the designation of a
beneficiary shall not constitute an assignment, transfer, pledge or encumbrance.
For purposes of this Agreement, the Restriction Period shall mean the period
from the Date of Grant until the fifth (5th) anniversary of the

1


--------------------------------------------------------------------------------


Date of Grant; provided, however, that , subject to the Participant’s continued
service as a director of the Company, the Restriction Period shall lapse with
respect to twenty percent (20%) of the Shares on December 31, 2005 and with
respect to an additional twenty percent (20%) on each anniversary thereof, until
the Shares are 100% vested. Notwithstanding the foregoing, upon a Change in
Control, the Restriction Period shall lapse with respect to the Restricted
Stock, and the Restricted Stock shall thereby be free of such restrictions.

4.      Forfeiture of Shares.   If Participant’s Employment shall terminate
prior to the expiration of the Restriction Period for any reason, any Shares
with respect to which the Restriction Period has not yet lapsed (the “Restricted
Stock”) shall, upon such termination of service, be forfeited by Participant to
the Company, without the payment of any consideration or further consideration
by the Company, and neither Participant nor any successors, heirs, assigns, or
personal representatives of Participant shall thereafter have any further rights
or interest in the Restricted Stock or under this Agreement, and Participant’s
name shall thereupon be deleted from the list of the Company’s stockholders with
respect to the Restricted Stock.

5.      Dividends; Voting.   If Participant is a shareholder of record on any
applicable record date, Participant shall receive any dividends on the Shares
granted hereunder when paid regardless of whether the restrictions imposed by
Paragraph 3 hereof have lapsed. If Participant is a shareholder of record on any
applicable record date, Participant shall have the right to vote the Shares
granted hereunder regardless of whether the restrictions imposed by Paragraph 3
hereof have lapsed.

6.      No Right to Continued Employment.   Neither the Plan nor this Agreement
shall be construed as giving Participant the right to be retained as a
non-employee director of the Company or any Affiliate.

7.      Legend on Certificates.   The certificates representing the Shares shall
be subject to such stop transfer orders and other restrictions as the Committee
may determine is required by the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed, any applicable federal or state laws and the Company’s
Certificate of Incorporation and Bylaws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions. In addition, the certificates representing the Shares shall be
issued bearing a restrictive legend that sets forth the restrictions on
transfer, forfeiture provisions and other terms and conditions to which the
Shares are subject pursuant to this Agreement.

8.      Securities Laws.   Upon the acquisition of any Shares hereunder,
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement. The granting of Shares
hereunder shall be subject to all applicable laws, rules and regulations and to
such approvals of any governmental agencies as may be required.

9.      Notices.   Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel, addressed to the principal executive
office of the Company and to Participant at the address last appearing in the
personnel records of the Company for Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.

10.   Entire Agreement.   This Agreement, together with the Stockholders
Agreement and the Plan, embodies the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof.

2


--------------------------------------------------------------------------------


11.   Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
laws.

12.   Signature in Counterparts.   This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

FOUNDATION COAL HOLDINGS, INC.

 

By:

 

 

 

   Its: Sr. VP Safety and Human Resources

 

 

 

 

Participant’s Name

 

3


--------------------------------------------------------------------------------